DETAILED ACTION
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/671,459, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/671,459 does not provide any written description for culturing a recombinant yeast cell in cell culture media containing xylose as recited in claim 8 and further a specific amount of xylose being about 10 g/L to about 30 g/L as recited in claim 9.  Further, a description of the cell specific productivity range recited in claim 10 and the specific value of “pH below 3.5” in claim 13 is not described in Application No. 62/671,459.  As such, the earliest priority date for claims 8-13 is 05/15/2019, which is the International filing date for the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus)”; MPEP 2163(I)(B).  “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  MPEP 2163(I)(B).
“With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04.”  MPEP 2163(II)(A).
On 04/22/2022, applicant amended claim 1 to recite a recombinant yeast cell to have an additional heterologous polypeptide encoding a α-L-fucosidase and amended claim 20 to depend from claim 1 where claim 20 was previously an independent claim.  As a result of amendments to claims 1 and 20, claim 20 and claims depending therefrom require a combination of heterologous polynucleotides encoding α-L-fucosidase and L-fucokinase/GDP-L-fucose phosphorylase (FKP) polypeptide.
The amendments of 4/22/2022 also further modify the scope of claim 20 to require a yeast cell having heterologous polynucleotides encoding all of GDP-mannose 4,6-dehydratase (Gmd), GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) and L-fucokinase/GDP-L-fucose phosphorylase (FKP) polypeptides.
In remarks dated 04/22/2022, applicant does not indicate any portion of the specification that provides support for the scope of claim 20 following the amendment to claim 1 discussed above. A "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported." Here, applicant has not pointed out where amended claim 20 is supported in the as-filed specification and there does not appear to be written description of the claim features of claim 20 requiring a recombinant yeast cell with a specific combination of heterologous polynucleotides encoding α-L-fucosidase and L-fucokinase/GDP-L-fucose phosphorylase (FKP) polypeptide for the following reasons.
Further, applicant has not pointed out where amended claim 20 is supported in the as-filed specification and there does not appear to be written description of the claim features of claim 20 requiring a recombinant yeast cell with a specific combination of heterologous polynucleotides encoding GDP-mannose 4,6-dehydratase (Gmd), GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) and L-fucokinase/GDP-L-fucose phosphorylase (FKP) polypeptides.
“GDP-L-fucose can be generated through two distinct metabolic pathways: the de novo or salvage pathway. In the de novo pathway, GDP-e-fucose is synthesized from mannose-6-phosphate by GDP- mannose 4,6-dehydratase and GDP-L-fucose synthase. The alternative salvage pathway requires L-fucose as the substrate for producing GDP-L-fucose. This pathway is catalyzed by a bifunctional enzyme, L-fucokinase/GDP-L-fucose phosphorylase (FKP).” Specification, para. [005]. “L-fucose, a precursor for biosynthesis of GDP-L-fucose in the salvage pathway, can be produced through chemical modifications of other hexose sugars, direct extraction from brown algae hydrolysates, and enzymatic hydrolysis of L- fucose-rich microbial exopolysaccharide (EPS).” Specification, para. [006]. Example 18, para. [00265], of the specification describe an embodiment expressing FKP (i.e. savage pathway) “cultured in a minimal medium with 20 g/L of glucose, 2 g/L of fucose, and 2 g/L of lactose.” 
That is, the specification sets forth that the de novo and savage pathway are alternative pathways for producing GDP-L-fucose that are not normally expressed at the same time.  When FKP (i.e. savage pathway) is expressed, the specification teaches that it is necessary to provide exogenous fucose in the culture media, for example, at a concentration of 2 g/L of fucose.
The specification, para. [0050], describes:
“Additionally provided are microorganisms, such as yeast, capable of producing 2-FL and L-fucose through the de novo pathway and utilizing glucose and lactose. Three genetic perturbations can be made to enable 2-FL synthesis in microorganisms such as yeast (Fig. 7). First, a lactose transporter (Lac12) from e.g., K. factis is integrated into cells. Second, Gmd and WcaG from, e.g., E. coli K-12 are over-expressed in recombinant microorganism to empower in vivo GDP-L-fucose production through de novo pathway. Third, a-1,2-fucosyltransferase (e.g., FucT2 from H. pylon) is expressed in recombinant cells to transfer fucose unit from GDP-L- fucose to lactose. The result is the production of 2-FL in the resulting engineered microorganism. Furthermore, L-fucose production can be accomplished by additional expression of α-L-fucosidase from, e.g., X. manihotis in the 2-FL producing strain. 2- FL and L-fucose can be produced by recombinant microorganisms via de novo pathway.”
That is, the specification,
1. Only directly describes expression of α-L-fucosidase in connection with a de novo GDP-L-fucose pathway which does not require FKP polypeptide; and
2. The specification teaches that α-L-fucosidase is expressed to produce fucose, which is incompatible with the savage pathway and α-L-fucosidase that is described as requiring exogenous fucose be provided to the yeast cells, for example in the culture medium. That is, modification of a yeast cell to produce fucose is incompatible with fucose needing to be exogenously supplied in the culture medium to produce fucose such that the cycle of fucose converted to 2’FL (via GDP-L-fucose produced by the salvage pathway) and 2’FL then converted to fucose (by α-L-fucosidase) is a futile cycle and does not appear to be described in the as-filed specification.
Further, there appears to be no description in the as-filed specification of simultaneous expression of the de novo and salvage pathways as indicated by a yeast cell having heterologous polynucleotides encoding all of Gmd, WcaG and FKP polypeptides as recited in claim 20 as amended.
	As such, based upon the description of the as-filed specification it is not apparent where a yeast cell comprising a combination of heterologous polynucleotides encoding α-L-fucosidase and L-fucokinase/GDP-L-fucose phosphorylase (FKP) polypeptide or a combination of all of Gmd, WcaG and FKP polypeptides has support such that the same appears to be new matter, wherein the specification appears to only describe a yeast cell modified to express α-L-fucosidase in combination with the de novo GDP-L-fucose pathway (i.e. GDP-mannose 4,6-dehydratase and GDP-4-keto-6-deoxymannose polypeptides and not FKP polypeptide) or to express one of, but not both, of a salvage pathway (FKP polypeptide) and de novo pathway (Gmd and WcaG polypeptides).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollands et al. (U.S. 2019/0323052 A1) (filed 04/23/2018) further in view of Dekany et al. (U.S. 2016/0208302 A1).
Hollands et al. in the claims disclose:
1. A genetically engineered microbial cell comprising:
a) at least one heterologous nucleic acid molecule encoding a transporter protein that facilitates the export of 2′ fucosyllactose from the microbial cell;
b) at least one heterologous nucleic acid molecule encoding a GDP-mannose-4,6-dehydratase (EC 4.2.1.47);
c) at least one heterologous nucleic acid molecule encoding a GDP-epimerase-reductase (EC 1.1.1.271);
d) at least one heterologous nucleic acid molecule encoding a 2-α-L-fucosyltransferase (EC 2.4.1.69);
wherein said microbial cell produces 2′ fucosyllactose.
2. The genetically engineering microbial cell of claim 1 wherein the microbial cell is a yeast.
3. The genetically engineering microbial cell of claim 2 wherein the yeast is selected from the group of genera consisting of Saccharomyces, Yarrowia, Kluyveromyces, Candida, Hansenula, Pichia, Schizosaccharomyces, Zygosaccharomyces, Debaryomyces, Brettanomyces, Pachysolen, Issatchenkia, Trichosporon, and Yamadazyma.
12. The genetically engineered microbial cell of claim 1 wherein the cell further comprises at least one nucleic acid sequence encoding a lactose transporter.
13. The genetically engineered microbial cell of claim 12 wherein the lactose transporter is a lactose permease.
14. The genetically engineered microbial cell of claim 12 wherein the lactose transporter has an amino acid sequence having 90% identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 24, 25, 26, 27 and 28.
5. A method for the production of 2′ fucosyllactose from a microbial cell comprising growing the genetically engineered microbial cell of claim 1 comprising at least one transporter protein, under suitable conditions and in suitable media wherein 2′ fucosyllactose is produced and exported to the media.
16. The method of claim 15 wherein the genetically engineered microbial cell exports 2′ fucosyllactose in to the media at a rate at least 1.5× the rate of export of a similar genetically engineered microbial cell which lacks a transporter protein.
The GDP-epimerase-reductase (EC 1.1.1.271) is described by Hollands et al., para. [0006], as GDP-4-keto-6-D-deoxymannose epimerase-reductase that is considered to be the same enzymatic activity as GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) as recited.  
Hollands et al., Example 8, disclose an engineered Yarrowia lipolytica for production of 2’-fucosyllactose having “Chromosomal Integration of Genes Encoding GDP-D-Mannose Dehydratase, GDP-6-Deoxy-4-Keto-Mannose Epimerase Reductase and Lactose Permease” and further having a plasmid/gene encoding FutC α1,2-fucosyltransferase. Hollands et al., para. [0178].  Hollands et al., paras. [0145] and [0170], state that the lactose permease is LAC12from Kluyveromyces lactis. The specification, para. [0059], describes the same “Lac12 from Kluyveromyces lactis” as an “oligosaccharide transporter” as recited.  Example 8 of Hollands et al. describe each of these GDP-D-Mannose Dehydratase (i.e. Gmd), GDP-6-Deoxy-4-Keto-Mannose Epimerase Reductase (i.e. WcaG), Lactose Permease (i.e. oligosaccharide transporter polypeptide) and FutC α1,2-fucosyltransferas genes as part of a combination of plasmids/vectors with each gene operably linked to an appropriate promoter as an expression control sequence for expression in the Y. lipolytica host (e.g. “the LAC12 gene is operably linked to the Yarrowia EXP promoter” as stated in para. [0173] of Hollands et al.).  
The Y. lipolytica strain produced in Example 8 of Hollands et al. is designated HY006[pYKH027]. Hollands et al., Example 12, describes “Strain HY015 was constructed by replacing the PDX2 locus on chromosome F of Yarrowia strain HY006 (described in Example 8) with a gene cassette for expression of the FutC α1,2-fucosyltransferase from Helicobacter pylori.” Hollands et al., para. [0193]. “This example describes the construction of Yarrowia strain HY015, in which genes encoding a GDP-D-mannose dehydratase, GDP-6-deoxy-4-keto-mannose epimerase reductase, lactose permease and α1,2-fucosyltransferase for production of 2′FL are all integrated into the chromosome.”  Hollands et al., Example 15, describes further modification of strain HY015 wherein “This example describes the construction of Yarrowia strain HY028, which is a derivative of strain HY015, described in Example 12 above, into which an additional copy of each of the genes encoding GDP-D-mannose dehydratase, GDP-6-deoxy-4-keto-mannose epimerase reductase, lactose permease and α1,2-fucosyltransferase is integrated into the chromosome.” Hollands et al., para. [0202].  Since one integrated copy of such genes is already present in stain HY015, strain HY028 has two copies of these genes integrated into a chromosome, i.e. heterologous nucleic acid molecules encoding a GDP-mannose 4,6-dehydratase (Gmd polypeptide), GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) polypeptide, an oligosaccharide transporter polypeptide, and a fucosyltransferase polypeptide.
However, Hollands et al. do not teach a recombinant yeast cell expressing a heterologous nucleic acid encoding α-L-fucosidase.  Dekany et al., abstract, teach:
The present application discloses a method of making a mixture of 2′-FL and DFL in high yield by culturing, with lactose, a genetically modified cell having a recombinant gene that encodes a single fucosyl transferase. The resulting mixture of 2′-FL and DFL can be subjected to hydrolysis initiated by an acid or mediated by a fucosidase to produce fucose in high yields.
“The genetically modified cell can be bacteria or a yeast but preferably is a bacterium.” Dekany et al., para. [0033].  “A preferred fucosidase is an α-L-fucosidase (EC 3.2.1.51).” Dekany et al., para. [0071].
As such, Dekany et al. teach that it is desirable to convert 2’-FL (2-fucosyllactose) produced by a genetically modified (i.e. recombinant) cell to fucose in order to achieve the benefit of low-cost manufacture of fucosylated lactoses which could be hydrolysed to produce fucose at low cost.”  Dekany et al., para. [0009]. As such, at the time of filing the ordinarily skilled artisan at the time of filing would have been motivated to hydrolyze 2-FL produced by any recombinant cell including the recombinant yeast cells (including S. cerevisiae cells) to fucose by the action of an α-L-fucosidase since Dekany et al. expressly teach that the same is advantageous “to achieve the benefit of low-cost manufacture of fucosylated lactoses which could be hydrolysed to produce fucose at low cost.”
However, Dekany et al. do not teach that such α-L-fucosidase be expressed from a heterologous nucleotide present in the genetically modified cell producing 2-FL.  Rather, such α-L-fucosidase is applied to 2’-FL contained in a mixture obtained from such genetically modified cell as indicated in claims 1 and 7 of Dekany et al.  However, Hollands et al. teach that various enzymes as recited in claim 1 of the application can be expressed from heterologous nucleic acids in a recombinant yeast cell to provide a pathway for production of 2’-FL as a saccharide product produced by and excreted directly from such yeast cell.  As such, at the time of filing the ordinarily skilled artisan would recognize that an α-L-fucosidase can be expressed from a heterologous nucleic acid expressed by the recombinant yeast cells of Hollands et al. such that 2-FL can be directly converted to fucose by such recombinant yeast cells.  
That is, Hollands et al. teach that it is desirable to express all of the enzymes necessary to produce a desired carbohydrate product in a yeast cell such that the product is produced directly from the yeast cell. As far as Dekany et al. teach that it is desirable to convert 2’-FL to fucose by action of an α-L-fucosidase, an ordinarily skilled artisan at the time of filing would have been motivated to modify the recombinant yeast cells taught by Hollands et al. to express a heterologous nucleic acid encoding α-L-fucoside in the same manner as other heterologous enzymes (e.g. fucosyltransferase, Gmd) are expressed within the recombinant yeast cells taught by Hollands et al. in order to achieve the benefit of direct production of the fucose product by a recombinant yeast cell (including S. cerevisiae) wherein Dekany et al. teach that fucose is a desirable product.  As discussed above, Hollands et al. teach that any heterologous nucleotide is expressed from a plasmid or vector by being operatively linked to at least one expression control nucleic acid molecule as recited in claims 14 and 18.
Regarding claim 7, as described above, each gene to be heterologously expressed in a yeast cell (Yarrowia or S. cerevisiae), including Gmd, WcaG, oligosaccharide transporter, fucosyltransferase and α-L-fucosidase are expressed form one or more encoding vectors having an expression control sequence allowing for expression of such genes/enzymes/proteins.  That is, Hollands et al. teach that any heterologous gene encoding a protein to be expressed in a yeast cell is done with a vector having the gene operatively linked to a an expression control sequence (i.e. a promoter). See Hollands et al., para. [0173].
Regarding claim 19, Example 18 of Hollands et al. demonstrates culturing the recombinant yeast strains for producing 2’-FL taught by Hollands et al. in a culture media containing glucose (which is fed at a rate of 20 g/h) and lactose.  Hollands et al., para. [0211].  Upon modification of embodiments of Hollands et al. to further express a nucleic acid encoding α-L-fucosidase as discussed above, the ordinarily skilled artisan at the time of filing would have been motivated to culture such further modified recombinant yeast cells in the same manner as described in Example 18 of Hollands et al. since the same has been demonstrated as suitable for production of 2’-FL which is then converted to fucose by the activity of α-L-fucosidase as discussed above.
Regarding claims 5-6 including recitation that the recombinant yeast cell is Saccharomyces cerevisiae, Example 4, teach a S. cerevisiae host cell expressing heterologous nucleic acids being a “nucleic acid molecule having the coding sequence for the lactose permease from Kluyveromyces lactis (LAC12) [Hollands et al., para. [0145]]” and “Nucleic acid molecules having the coding sequences for GDP-mannose dehydratase (GMD), GDP-4-keto-6-deoxymannose epimerase reductase (GMER) from E. coli [Hollands et al., para. [0147]] and a “nucleic acid molecule having the coding sequence for a FutC enzyme from Helicobacter pylori [Hollands et al., para. [0149]].”  However, only LAC12 appears to be specifically integrated into a chromosome.  See Hollands et al., para. [0145].
Regarding claims 2, 5 and 6, Hollands et al., para. [0104], teach “The vector used is determined by the target host cell, and the transformation and/or integration methods to be used. Vectors for a target host cell are well known in the art . . . . Multiple copies of a heterologous gene may be introduced on a plasmid or integrated into the cell genome.”  As discussed above, Hollands et al. teach Y. lipolytica strains HY015 and HY028 having heterologous nucleic acids as recited in claim 1 integrated into a chromosome therein and a S. cerevisiae strain having at least LAC12 chromosomally integrated.  In view of Hollands et al. teaching the appropriateness of integrating all of genes/nucleic acid molecules encoding GDP-mannose 4,6-dehydratase (Gmd polypeptide), GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) polypeptide, an oligosaccharide transporter polypeptide, and a fucosyltransferase polypeptide, the ordinarily skilled artisan would have been motivated to modify embodiments wherein the host is S. cerevisiae to have all of these stated genes/nucleic acid molecules chromosomally integrated.  As explained in para. [0192] of Hollands et al., integration of all of the genes needed for 2’-fucosyllactose production assists in screening expression of transporter genes for activity in exporting 2’-fucosyllactose.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to modify embodiments of S. cerevisiae taught by Hollands et al. to express all of the heterologous nucleic acids as recited in claim 1 by chromosomal integration of the same as recited in claim 2 since Hollands et al. directly teach that expression of chromosomally integrated genes is appropriate for expressing heterologous polynucleotides in yeast host cells including for S. cerevisiae and Yarrowia host cells.
 Regarding claim 8, Hollands et al., para. [0119], teach “The growth medium will typically contain suitable carbon substrates, most typically glucose, but may contain non-fermentable carbon sources such as ethanol, glycerol or acetate. Carbon substrates may be provided by glucose preparations or by glucose and other sugars prepared from starch biomass or lignocellulosic biomass . . . . A lignocellulosic biomass is typically pretreated with mechanical energy and chemicals, then hydrolyzed using multiple glycosidases including cellulases and other enzymes, such as disclosed in . . ., to produce a lignocellulosic biomass hydrolysate containing glucose, xylose, and arabinose that can be used in the growth medium.” “Growth medium for use with the genetically engineered cells dis closed herein may contain additional substrates that contribute to production of the desired product . For example , in certain embodiments , lactose is provided in the medium to induce production of 2 ' FL ( see FIG . 1 ).” Hollands et al., para. [0119].
Regarding claims 10 and 12, the specification, para. [00262], reports an embodiment wherein 0.56 g/L of 2-FL production corresponds to a cell specific productivity of 0.36 g/cell of 2-FL. As discussed above, Hollands et al., Example 18, report 2-FL production far in excess of 0.56 g/L (up to 26.2 g/L, Table 24 of Hollands et al.) wherein it is apparent that such high productivity of 2-FL corresponds to a specific cell productivity of greater that about 0.2 g 2-FL/g cell.  The ordinarily skilled artisan at the time of filing would have readily recognized that the amount of 2-FL produced is not an intrinsic property of any cultured recombinant yeast cell but is rather dependent on the amount of sugar, particularly lactose, supplied in a culture media wherein claim 10 has no limitations regarding a concentration of lactose present. That is, the greatest amount of 2-FL that may be produced by culturing a recombinant yeast cell as recited in claims 8 and 10 is a 1:1 stoichiometric ratio with the amount of lactose supplied in the culture media.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" MPEP 2144.05(II)(A).  Here, Hollands et al. disclose the general conditions of culturing the recombinant yeast as discussed above in the presence of lactose wherein lactose is fucosylated by activity of the recited fucosyltransferase to produce 2-FL at a 1:1 stoichiometric ratio of lactose fucosylated and 2-FL produced.  Since the prior art describes the general conditions that the amount of 2-FL produced is dependent upon the amount of lactose supplied to the cultured recombinant yeast, it is not inventive to discover a workable range of lactose to supply to a culture as taught by Hollands et al. to predictably obtain a desired specific productivity of per cell including specific productivity falling within the range of about 0.2 to about 0.5 g 2-FL/g cell.  It is noted that other fermentable sugar sources (e.g. glucose, xylose) can be present in addition to lactose such that the amount of lactose present does not limit the amount or concentration of cells in a culture.  While expression of α-L-fucosidase may result in a reduction of 2-FL in favor of fucose production, the reported productivity of 2-FL reported by Hollands et al. at 26.2 g/L, as discussed, appears to be far in excess 0.5g 2’FL/g cell such that expression of α-L-fucosidase would not appear to affect the analysis above.
Regarding claim 11, Example 10 of Hollands et al. describes Y. lipolytica strains expressing various transporters for secretion of 2’-fucossylactose.  Table 12 of Hollands et al., for example, describes the “Extracellular to intracellular ratio of 2’FL for Yarrowia strains expressing the indicated transporters” wherein numerous examples of the ratio being over 1 (i.e. over 50% of 2’FL is secreted into the culture medium).  It is noted that claims 8 and 10-12 are not limited to any specific species of yeast.

Claim(s) 1-3, 5-8, 10-12, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollands et al. and Dekany et al. as applied to claims 1-3, 5-8, 10-12 and 19 above, and further in view of Pathanibul (PRODUCTION OF A FUNCTIONAL HUMAN MILK OLIGOSACCHARIDE, 2’-FUCOSYLLACTOSE, USING MICROBIAL CELL FACTORIES, Dissertation, University of Illinois at Urbana-Champaign, 2015).
Regarding claim 24, Pathanibul, page 82, teach:
 “One interesting area remaining unexplored in S. cerevisiae is production of human milk oligosaccharides (HMOs). HMOs confer many health benefits to the host including stimulating the growth of select Bifidobacteria (prebiotic effect), serving as receptor analogs for pathogens, modulating immune responses (Bode, 2012). Synthesis of various HMOs has been attempted mostly in Escherichia coli and Corynebacterium glutamicum (Han et al., 2012). S. cerevisiae, in fact, could be a great host to produce certain HMOs such as fucosylated HMOs due to a few reasons. It has a rich intracellular pool of GDP-D-mannose since mannosylation is the major glycosylation reaction occurred in yeast (Mattila et al., 2000). As GDP-D-mannose is a substrate of GDP-L-fucose in the de novo pathway, this gives an advantage to produce GDP-L-fucose, a donor of L-fucose, required in fucosylation reactions. As a GRAS organism, S. cerevisiae secreting HMOs may replace the traditional yeast to generate functional food products without the need to purify HMOs out of the fermentation or the concern regarding enterotoxin carryover like in E. coli.” Pathanibul, page 82.
As such, Pathanibul teaches a recombinant S. cerevisiae similar to those of Hollands et al. except that production of 2-FL is not positively demonstrated by Pathanibul.  “In this study, the three elements anticipated to induce 2-FL synthesis were introduced in S. cerevisiae separately for the initial confirmation that each part was functionally expressed. First, GMD and WcaG from E. coli K-12 were expressed in S. cerevisiae to empower GDP-L-fucose production. Moreover, enhanced GDP-L-fucose production was accomplished. The effect of two mutations including PSA1 overexpression and GDA1 knockout on GDP-L-fucose production was investigated. Second, lactose transporters including CDT-1 and LAC12 were coupled with GH1-1 (a β-glucosidase which was discovered to also exhibit the β-gal activity; Liu et al., 2015 (in preparation)) and LAC4 (a β-gal from K. lactis; Sreekrishna and Dickson, 1985) to create the S. cerevisiae strain capable of assimilating lactose. Third, the FucT2 from H. pylori was expressed in S. cerevisiae. The FucT2 activity was then confirmed in the in vitro 2-FL synthesis assay. Although 2-FL was not yet observed when the three components were altogether incorporated in S. cerevisiae, the findings in this study would provide helpful information for any future endeavor related to engineering S. cerevisiae to produce GDP-L-fucose and 2-FL.” Pathanibul, page 85.  That is, the recombinant S. cerevisiae described in the preceding has all of the features of claim 1.
Pathanibul further, page 7, further explains: GDP-L-fucose production in S. cerevisiae can be accomplished via either de novo or salvage routes. The de novo approach necessitates expressions of heterologous GMD and WcaG to transform inherent GDP-D-mannose into GDP-L-fucose . . . . For the salvage mode, the sole expression of exogenous FKP complements the conversion of L-fucose to GDP-L-fucose when L-fucose is extracellularly supplemented . . . .”
“Through a distinct route, . . .  successfully demonstrated the heterologous expression of FKP, the salvage pathway enzyme, from Bacteroides fragilis in S. cerevisiae. The recombinant S. cerevisiae was able to synthesize 0.13 mg of GDP-L-fucose in a 25 ml culture when 15 mM L-fucose was provided in the medium.” Pathanibul, page 9.
 “FKP” is an abbreviation for L-fucose kinase/L-fucose-1-phosphate guanyltransferase (FKP) which is considered to be a L-fucokinase/GDP-L-fucose phosphorylase (FKP) as recited in claim 24.  As such, Pathanibul openly teach that either the taught de novo (gmd and wcaG genes) or salvage pathway (FKP gene) can be employed in yeast such as S. cerevisiae to produce GDP-L-fucose that is a necessary intermediate for 2-FL production.
It is noted that as evidenced by the title of Pathanibul that the entire disclosure of Pathanibul relates to engineering of microorganisms to produce 2-FL.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
	Here, (1) Hollands et al. teach a prior art engineered yeast cell (S. cerevisiae or Y. lipolytica) having expression of heterologous gmd and wcaG genes. (2) However, the function of FKP (salvage pathway) as a substitution or alternative to the expression of gmd and wcaG to support GDP-L-fucose production as part of a 2-FL production pathway in at least S. cerevisiae is expressly taught and suggested by Pathanibul.  (3) One having ordinary skill in the art could have readily substituted expression of nucleic acids encoding Gmd and WcaG in at least the S. cerevisiae embodiments suggested by Hollands et al. discussed above for a nucleic acid encoding FKP as suggested by Pathanibul with a predictable result of achieving GDP-L-fucose production that can support 2-FL production since Pathanibul expressly states that either the salvage or de novo pathway has been demonstrated to produce GDP-L-fucose in at least S. cerevisiae host cells and Hollands et al. evidence that yeast can effectively convert a GDP-L-fucose intermediate to 2-FL.  (4) No other findings are deemed to be necessary to explain a conclusion of obviousness.
	Claim 24 only requires that separate one or more vectors with appropriate expression control sequences for expressing Gmd, WcaG, an oligosaccharide transporter, a fucosyltransferase, an α-L-fucosidase and FKP polypeptides be present and/or available at any one time.  Claim 24 does not require all of these plural vectors all be transformed into a yeast host cell at any one time or to be employed for any method or for any purpose.  Since the prior art teaches that FKP polypeptide can be expressed as an alternative to Gmd and WcaG polypeptides in engineering yeast cells to produce 2-FL, at the time of filing an ordinarily skilled artisan would have been motivated to have available or form one or more vectors encoding Gmd, WcaG and FKP polypeptides operatively linked to appropriate control sequences such that yeast cells employing the salvage or de novo pathway can be constructed as taught to be desirable means for producing 2-FL in yeast cells by Pathanibul in addition to other vectors encoding polypeptides taught to be useful for engineering 2-FL production in yeast and/or further conversion of 2-FL to fucose including vectors encoding an oligosaccharide transporter, a fucosyltransferase, an α-L-fucosidase all operatively linked to appropriate expression control sequences to allow for expression of such polypeptides in a yeast host cell. 
	
Claim(s) 1-3, 5-13, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollands et al., Dekany et al. and Pathanibul as applied to claims 1-3, 5-8, 10-12, 19 and 24 above, and further in view of Lim (Metabolic engineering of Saccharomyces cerevisiae for efficient production of 2’-fucosyllactose, Thesis, University of Illinois, 2017).
Regarding claims 9 and 13, Lim, abstract, teaches:
Human milk oligosaccharides (HMOs) have been known for their abundance of nutrients for infants and its protection from pathogens and infectious diseases. 2’-fucosyllactose (2-FL) is the most abundant HMO, and it has a potential to be facilitated as nutraceutical and pharmaceutical purpose. Currently, many scientists are investigating the production of 2-FL in E. coli, but the research has not been optimized to produce 2-FL in yeast. Thus, the production of 2-FL in S. cerevisiae yeast strain D452-2 was proposed to be optimized for a similar level of 2-FL production in E. coli. For efficient 2-FL production, S. cerevisiae strain SK1, based on D452-2, was mutated for upper and lower glycolysis pathways, enhanced GDP-mannose synthetic pathway, and developed via transformation with the appropriate fucosyltransferase and transporter. The levels of GDP-mannose and GDP-fucose affect the production of 2-FL according to the previous studies in E. coli. Therefore, the overproductions of GPD-mannose and GDP-fucose were performed. These experiments found that engineered SK1 base strains had higher levels of GDP-mannose and GPD-fucose productions than developed D452-2 base strains. However, SK1P2L-gwf strain with widely used fucosyltransferase (FucT2) and transporter (LAC12) did not show the higher level of both intracellular and extracellular 2-FL productions than the D452L-gwf strain. The result of this experiment described a toxicity of lactose to produce 2-FL so that it was repeated with varied lactose concentrations. Repeating the experiment revealed that the low lactose concentration produced more 2-FL and the fucosytransferase and the transporter did not properly function because intracellular 2-FL was more highly accumulated than extracellular 2-FL. To be optimized the strain for efficient 2-FL production, SK1P2-w(b)gwh and D452-w(b)gwh were constructed with WbgL and mutant HXT2.4, as a fucosyltransferase and a lactose transporter, respectively, in the lower initial lactose concentration. It determined SK1P2-w(b)gwh had the highest productivity of 2-FL.


“To test the production of GDP-fucose in yeast and de novo pathway of GDP-fucose, yeast episomal vectors for expression of GDP-D-mannose-4,6-dehydratase (gmd) and GDP-L-fucose synthase (wcaG) were introduced into D452-2 and SK1P2. GDP-mannose is converted into GDP-4-keto-6-dexoymannose by the Gmd enzyme, and GDP-fucose is produced by WcaG enzyme from GDP-4-keto-6-dexoymannose”  Lim et al., page 14. 
To test a relationship between GDP-fucose synthesis and 2-FL production, I integrated lactose transporter (Lac12) and overexpressed fucosyltransferase (FucT2). The pRS plasmids transformation was also performed to overexpress FucT2. I named these strains as D452L-gwf and SK1P2L-gwf (Table 1). “L” indicates LAC12 expression cassette integration on CS6 intergenic site on Chr VII using pRS424GPD-LAC12 and pRS42K-CS6, as a template of the expression cassette and gRNA plasmid for CRISPR-Cas9-based genome editing, respectively.” Lim et al., page 16.  “Production of 2-FL requires fucosyltransferases such as α-1,2-fucosyltransferase from H. pylori (FucT2) to synthesize the final product, 2-FL, from GDP-fucose and lactose.” Lim et al., page 5.
As such, Lim teaches a recombinant S. cerevisiae similar to those of Hollands et al. that expresses nucleic acid molecules encoding GmD, WcaG, fucosyltransferase and an oligosaccharide transporter (i.e. LAC12 lactose transporter).  Further, Lim et al. teach culturing such recombinant S. cerevisiae to produce 2-FL from a culture media containing glucose and lactose as taught, for example, Fig. 9 of Lim.
The reasons why an ordinarily skilled artisan at the time of filing would have been motivated to culture the recombinant yeast cells for production of 2-FL and/or fucose as taught or suggested by Hollands et al. and Dekany et al. in a media containing sugars is discussed above.  However, Hollands et al. do not teach the specific amounts of xylose and lactose as recited in claim 9.
Lim teaches “To determine the effect of initial lactose concentrations on 2-FL production of both
D452L-gwf and SK1P2L-gwf, previous culture experiments were repeated with varied lactose concentrations (e.g., 2g/L, 4g/L, 10g/L, and 16g/L).” Lim, page 18. Lim notes that “high lactose concentration negatively affected cell growth and 2-FL titer.” Lim, page 19. Lim, Fig. 8A and 8B show that 2 g/L lactose supported the highest amount of 2-FL production.
	“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" MPEP 2144.05(II)(A).  Here, the prior art of Lim et al. affirmatively teach culturing S. cerevisiae expressing the heterologous nucleic acids recited in claim 1 in a culture media containing 2 g/L of lactose supports 2-FL production such that the prior art teaches the general conditions of culturing S. cerevisiae recombinantly modified to produce 2-FL in a culture media containing 2 g/L lactose.  Since the general conditions of culturing S. cerevisiae recombinantly modified to produce 2-FL in a culture media containing 2 g/L lactose are taught in the prior art, it is not inventive to discover that culturing other S. cerevisiae strains for production of 2-FL such as those taught or suggested by Hollands et al. in a media containing 2 g/L lactose is workable for production of 2-FL.
	Regarding additional recitation of about 10 to about 30 g/L xylose in the same media with about 0.5 to about 2.5 g/L lactose, Pathanibul, page 71, teaches “In Saccharomyces cerevisiae, xylose has been declared to be a good carbon source to produce products other than ethanol.”  “Glucose may inhibit the uptake of lactose which is required to be internalized for 2-FL conversion. Glucose is the preferred sugar by the yeast so the uptake of other sugars is normally repressed during glucose metabolism. For future studies, other sugar sources may be attempted. Mannose is relatively expensive and may not be a great choice for a large-scale fermentation. Xylose, for example, is cheap and has been researched to be
superior to glucose to produce products other than ethanol.” Pathanibul, pages 98-99.  
	As such, Pathanibul teach that it is known to culture S. cerevisiae in a carbon source of xylose rather than glucose for the production of products other than ethanol wherein 2-FL is not ethanol. That is, since the whole disclosure of Pathanibul relates to engineered microorganisms for 2-FL production wherein glucose is known to have specific disadvantages including inhibiting uptake of lactose.  Pathanibul directly suggest culturing recombinant S. cerevisiae for 2-FL production with xylose as a primary carbon source rather than glucose.  
	Hollands et al., para. [0206], teach culturing the recombinant S. cerevisiae taught by Hollands et al in a 1L fermenter with 700 mL of medium containing 20 g of glucose or about 28.5 g/L of glucose.  As discussed above, at the time of filing the ordinarily skilled artisan would have been motivated to replace glucose in any media for culturing recombinant S. cerevisiae for 2-FL production with xylose since Pathanibul directly suggests the same and states that glucose is known to have specific disadvantages including inhibiting uptake of lactose and “has been researched to be superior to glucose to produce products other than ethanol.”  In replacing glucose with xylose, the ordinarily skilled artisan would have been motivated to utilize a similar mass of xylose in replacement such as replacement of 28.5 g/L glucose with 28.5 g/L of xylose since it is well understood in the art that metabolic energy content of fermentable carbohydrates is similar or comparable on a mass basis.  Further, as discussed above, the ordinarily skilled artisan at the time of filing would have been motivated to include an appropriate amount of lactose to support 2-FL production wherein Lim teach that 2 g/L is an appropriate amount of lactose as discussed above.  
	Regarding claim 13, Hollands et al., para. [0207], teach fermentations wherein the pH of the culture is maintained a pH 5.5 or 6.3 by controlled addition ammonium hydroxide.  Lim, page 24, further teaches “Due to better health condition of cell, pH is important for this study. At the end of the last experiment, I measured pH of each strain. Surprisingly, pH values of all cultures were approximately 3.5. In the future, calcium carbonate or a higher concentration of buffer solution would be considered to maintain pH. When pH is well maintained during 2-FL fermentation, the comparison of engineered yeast strains regarding 2-FL production would be more trustworthy and comparable to 2-FL production in E. coli.” The initial medial employed by Lim contained “50 mM pH 5.5 potassium hydrogen phthalate (KHP) buffer.” Lim, page 8.  As such, Lim et al. directly suggest culturing recombinant S. cerevisiae for 2-FL production in a media that is buffered to maintain a pH above 3.5.  Due to this direct suggestion by Lim, at the time of filing the ordinarily skilled artisan would have been motivated to add buffer to any culture medium for culturing recombinant S. cerevisiae for 2-FL production in a manner to maintain pH about 3.5 during culturing.  As explained by Lim, an initial culture media buffered to pH 5.5 was employed that nevertheless dropped to pH 3.5 during culturing of S. cerevisiae and Hollands et al., para. [0207], further teach that maintenance of pH at 5.5 is desirable.  For these reasons, the ordinarily skilled artisan at the time of filing would have been motivated to add a sufficient amount of buffer to any media for culturing S. cerevisiae for production of 2-FL to maintain a pH above 3.5 and preferably at about pH 5.5 during culturing since both Lim and Hollands et al. teach that the same is desirable to maintain health of S. cerevisiae wherein Lim directly suggest the addition of a sufficient amount of buffer as a means to control pH.

Claim(s) 1-8, 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollands et al. and Dekany et al. as applied to claims 1-3, 5-8, 10-12 and 19 above, and further in view of Wong et al. (U.S. 2016/0017390 A1) and Uniprot, Accession No. A0A0P6VBQ4, Feb. 2018, www.uniprot.org.
Regarding claim 4, for S. cerevisiae embodiments, Hollands et al., para. [0145] state that the LAC12 gene is SEQ ID NO: 116 that encodes a lactose permease (i.e. oligosaccharide transporter) at least 95% identical to recited SEQ ID NO: 12.  Hollands et al., para. [0147], states that genes being “GDP-mannose dehydratase (GMD) and GDP-4-keto-6-deoxymannose epimerase reductase (GMER) from E. coli” are SEQ ID NOS: 140 and 141 encoded enzymes that are at least 95% identical to recited SEQ ID NOS: 14 and 15, respectively.  Hollands et al., para. [0149] state that the “nucleic acid molecule having the coding sequence for a FutC enzyme from Helicobacter pylori was obtained from a commercial gene synthesis company (IDT, Coralville, Iowa) (SEQ ID NO:152)” wherein SEQ ID NO: 152 of Hollands et al. encodes a fucosyltransferase at least 95% identical to recited SEQ ID NO: 13.
Hollands et al. and Dekany et al. do not teach that the α-L-fucosidase (EC 3.2.1.51) as discussed above comprises a polypeptide identical to SEQ ID NO: 16 as recited in claim 4.
Dekany et al., para. [0071], teach that the “fucosidase can be any conventional fucosidase, such as those belonging to one of the following glycoside hydrolase families: GH29 or GH95. A preferred fucosidase is an α-L-fucosidase (EC 3.2.1.51).”  As such, Dekany et al. teach that the identity of the α-L-fucosidase is not particularly limited.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
(1) Dekany et al. teach several fucosidases in para. [0072] that are not a fucosidase having SEQ ID NO: 16.  (2) Regardless, Dekany et al. directly teach that any α-L-fucosidase is expected to be appropriate for use. Uniprot A0A0P6VBQ4 teach that a alpha-L-fucosidase identical to recited SEQ ID NO: 16 from Xanthomonas axonopodis is known in the prior art.  It is noted that Xanthomonas species are a conventional source of fucosidase enzymes.  For example, Wong et al., para. [0020], evidence that “α-fucosidase II from Xanthomonas manihotis (Glyko, PROzyme)” is a commercially sold product.  (3) At the time of filing the ordinarily skilled artisan could have substituted any of the α-L-fucosidases taught by Dekany et al. with any other known α-L-fucosidases including the α-L-fucosidases having recited SEQ ID NO: 16 taught by Uniprot A0A0P6VBQ4.  For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to apply the α-L-fucosidases having recited SEQ ID NO: 16 to the methods of Dekany et al. for hydrolysis of 2’-FL to fucose.
Further, in view of Dekany et al. teaching that any α-L-fucosidases is expected to be suitable, the ordinarily skilled artisan at the time of filing would have been motivated to apply the teachings of Dekany et al. employing any such suitable α-L-fucosidases (including the α-L-fucosidases taught by Uniprot A0A0P6VBQ4) to any application suggested by the prior art for conversion of 2’-FL to fucose including modifying the recombinant yeast cells taught by Hollands et al. to express a heterologous nucleic acid encoding the same α-L-fucoside taught by Uniprot A0A0P6VBQ4 as explained above in order to achieve the benefit of direct production of the fucose product by a recombinant yeast cell (including S. cerevisiae) wherein Dekany et al. teach that fucose is a desirable product. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jennewein et al. (U.S. 9,938,549 B2), claim 1, teach a method of producing fucose utilizing a fucosidase to hydrolyze free fucose from a lactose-fucose oligosaccharide substrate.

Response to arguments
Applicant argues:
“Use of an enzyme that breaks down the desired end product is clearly contrary to what one of ordinary skill in the art would be motivated to do.”
The authors/inventors of the various cited references are all considered to be ordinarily skilled artisans.  The inventors of Dekany et al. (who are ordinarily skilled artisans), as discussed, engineered E. coli to produce a desired product being 2’-FL, and then applied a α-L-fucosidase to break down the desired 2’-FL to produce another desired product.  As such, the evidence of record evidences that an ordinarily skilled artisan would have been motived to breakdown a desired 2’-FL product to produce a further desired fucose product.  That is, what is a desired end product is subjective and the desired end product is fucose when the prior art such as Dekany et al. teach that fucose is a known desired end product in the art.  

	Applicant argues:

    PNG
    media_image1.png
    89
    646
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    112
    675
    media_image2.png
    Greyscale

	It is recognized that Dekany et al. does not teach intracellular expression of a fucosidase.  However, for the reasons stated in the body of the rejection, an ordinarily skilled artisan would have been motivated to express all of the various enzymes needed to produce a desired product in a yeast cell wherein in this instance the desired product is fucose.  This is particularly true in view of the difficulties in secreting 2’-FL (the immediate precursor of fucose upon which fucosidase acts) demonstrated by Hollands et al. and other art of record.

	Applicant argues:
	Hollands et al., teaches that:

    PNG
    media_image3.png
    119
    573
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    235
    655
    media_image4.png
    Greyscale

	While Hollands et al. attempts to secrete 2’-FL from a yeast cell, Hollands et al. nevertheless teaches that a large fraction of 2’-FL is retained intracellularly and not secreted.  For example, Hollands et al., Table 12 (stating extracellular to intracellular ratio of 2-FL), teach that in Yarrowia embodiments that a large majority of 2’-FL is retain intracellularly after 24 hours of culture as indicated by a ratio of less than 1 depending upon the expressed transporter.  Table 8 of Holland et al. (stating extracellular to intracellular ratio of 2’-FL normalized for volume of culture) show that for S. cerevisiae embodiments that that large amounts of 2-FL are retained intracellularly particularly after 24 hours of culture as indicated by a ratio less than 1.
	As such, Hollands et al. indicate that secretion of 2’-FL from is a slow and incomplete process.  As such, Hollands et al. teach that there is ample availability of intracellular 2’-FL which a fucosidase may act to produce fucose.  As in Dekany et al., the motivation for combination of Hollands et al. and Dekany et al. is to produce 2’-FL and fucose wherein one would not expect an ability to convert all 2’-FL to fucose.  Further, as already discussed above, Dekany et al. teach that breakdown of 2’-FL to fucose is desirable and has actually been done by Dekany et al. for the purpose of producing fucose as a desired product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT B MONDESI/             Supervisory Patent Examiner, Art Unit 1652                                                                                                                                                                                           

/TODD M EPSTEIN/Examiner, Art Unit 1652